DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2020 has been entered.
 
Response to Amendment
Claims 10, 13, and 22-26 have been canceled. Claims 1-4, 11, 14-15, and 29-30 have been amended. Claims 32-38 are newly added. Claims 1-6, 8-9, 11-12, 14-19, and 29-38 are pending.
In view of the amendments to the claims, the objections thereto that were presented in the previous action (Final Rejection filed on 23 September 2020) are withdrawn, as are the rejections under 35 USC 112(a) and (b). Regarding claim 30, the recitation in [0054] of a waste heat boiler is regarded to provide support for the steam streams of claim 30.

Response to Arguments
Applicant argues that independent claims 1, 3, and 29 are allowable as “presently presented” (i.e. as amended) (Remarks, p. 17, “The 35”; p. 18, “The 35”; p. 19, “The 35”). Since these claims are presented with new limitations, their content is addressed below.

Specification
The disclosure is objected to because of the following informalities: 
[0047]: “heat exchange apparatus 28” appears to include a typographical error since 28 indicates a distillation apparatus ([0041]).
Appropriate correction is required.

Claim Objections
Claims 2, 32, and 38 are objected to because of the following informalities:  
Claim 2: In line 2, Applicant is respectfully advised to amend “non-electrical fuel supply comprises a gas supply” to “non-electrical fuel supply comprises the liquid gas supply” to reflect the amendment to claim 1. See also line 4. In addition, Applicant is respectfully advised to amend “a waste heat boiler” in line 7 to “the waste heat boiler” in view of this limitation’s appearance in claim 1.
Claim 32: Applicant is respectfully requested to use a degree symbol (°) or the word “degrees” in reference to a temperature measurement.
Claim 38: Applicant is respectfully advised to provide articles as necessary for grammatical purposes (e.g. to control a pressure and/or a temperature).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a gas cleaning and temperature control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites that “the non-electrical fuel supply comprises coal and the steam source comprises a coal-fired boiler” (line 2). The specification [0052] explains that Fig. 3 is an alternative embodiment that gasifies coal (51, 51a), providing support for this claim limitation. However, claim 4 depends from claim 1, which recites that the “non-electrical fuel supply comprising a liquid gas supply” (line 5), which is represented in Fig. 1 by 15 ([0037]). Applicant does not appear to have provided support for a water treatment plant that uses both coal and a liquid gas as a fuel supply.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "roughly" in claim 32 is a relative term which renders the claim indefinite.  The term "roughly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “the non-electrical fuel supply comprises coal and the steam source comprises a coal-fired boiler” (line 2). However, claim 1 recites “a non-electrical fuel supply comprising a liquid gas supply” (line 5). Therefore, claim 4 does not appear to include all the limitations of claim 1, since fuel supply of claim 4 does not appear to be the fuel supply of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain et al. (US 8,328,996 B2, hereinafter “St. Germaine”) in view of Yamada et al. (US 4,772,385, hereinafter "Yamada"), Droux et al. (US 2013/0227957 A1, hereinafter "Droux"), and Briesch et al. (US 2005/0223712 A1, hereinafter “Briesch”), and as evidenced by Onal (US 3,817,653) and Liberman et al. (US 2011/0108484A1, hereinafter “Liberman”).
Regarding claim 1, St. Germain discloses an apparatus for desalinating water (i.e. a water treatment plant) combined with power generation (Abstract; Fig. 3) comprising two desalination trains (col. 9, lines 54-55), wherein desalination refers to reverse osmosis and distillation (col. 1, lines 33-34; col. 11, line 11) (i.e. at least one water treatment unit and at least one distillation apparatus), each having a stream from brine supply wells (i.e. an untreated water feed inlet; a distillation apparatus operable to receive at the untreated feed water inlet, an untreated water stream comprising untreated feed water supplied from an untreated water supply), a line to product water storage (i.e. a treated feed water outlet), and a line to brine rejection wells (i.e. a brine outlet), a supply pump (col. 3, line 37; col. 7, line 7) (i.e. at least one pumping apparatus), gas turbines GT (col. 9, lines 26-29) (i.e. a non-electrical fuel supply; at least one engine or turbine connected to the fuel supply), heat recovery steam generators HRSG which convert the energy of the exhaust from the turbines to steam energy for the desalination trains (col. 9, lines 52-55) which receive make up water as distilled water (col. 10, lines 5-8), where the distilled water is regarded as a feed water for the HRSG (i.e. a make up water), and an output for the distilled water and a connection to the HRSG/steam source are inherent (i.e. the at least one engine or turbine having a steam source comprising a feed water input; an exhaust steam stream generated from the at least one engine or turbine, the exhaust steam stream being connected to the at least one distillation apparatus). St. Germain teaches that energy from steam from the HRSG is transferred to the desalination trains (col. 9, lines 54-55; Fig. 3, arrows right of “HRSG”) and that brine is directed to the desalination trains (Fig. 3, arrows from top left) (i.e. distillation apparatus is operable to use heat from the exhaust steam stream to at least partially treat the untreated water stream, thereby generating a treated water stream separate from the untreated water stream), wherein the transferring of energy from the steam of the HRSG can be regarded as a treatment of exhaust steam stream.
However, St. Germain does not explicitly disclose (i) at least one pumping apparatus comprising a non-electrical fuel supply, the at least one engine or turbine connected to drive at least one primary pump through a gear train and clutch, (ii) at least one pumping apparatus pressurizes the at least one water treatment unit, (iii) treating the exhaust steam stream, thereby generating a condensate water stream, combining at a feed water output at least part of the treated water stream and at least part of the condensate water stream, thereby generating a feed water stream and passing at least part of the feed water stream to a waste heat boiler associated with the at least one engine or turbine, the waste heat boiler being the steam source; (iv) a non-electrical fuel supply comprising a liquid gas supply; or (v) a gas cleaning and temperature control unit to heat or cool liquid gas from the liquid gas supply to a predetermined temperature.
Regarding (i), Yamada teaches a desalination system (col. 1, lines 23-27) which uses a centrifugal pump which is operated by a gas turbine (col. 3, lines 24-35). Yamada teaches that a centrifugal pump can be used in a treatment system as a fluid pressurizing means (col. 1, lines 10-13). By teaching a centrifugal pump that is driven by a gas turbine engine, Yamada teaches a pump that is driven by a gear train and clutch, which are known in the art to be coupled through a gear box (and therefore a gear train and a clutch) in order to reduce the rpm generated by the turbine, as evidenced by Onal (col. 2, lines 40-44; col. 5, line 20).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain by providing (i) at least one pumping apparatus comprising a non-electrical fuel supply, the at least one engine or turbine connected to drive at least one primary pump through a gear train and clutch as taught by Yamada because (1) St. Germain teaches that energy from the gas turbines can be used for power generation, including ancillary systems (St. Germain, col. 3, lines 25-31; col. 9, lines 49-55), (2) pumps are needed in such a system (St. Germain, col. 3, lines 36-37), (3) a pump can be operated by a gas turbine (Yamada, col. 1, lines 10-13; col. 3, lines 24-35), and (4) high-pressure pumps are known in the art to be needed to supply feed water to the membranes of an RO unit, as evidenced by Liberman ([0002]).
Regarding (ii), high-pressure pumps are known in the art to be needed to supply feed water to the membranes of an RO unit, as evidenced by Liberman ([0002]), and a pump can be operated by a gas turbine (Yamada, col. 1, lines 10-13; col. 3, lines 24-35), so the use of a pumping apparatus to pressurize the RO unit in the embodiment taught by St. Germain in view of Yamada would have been prima facie obvious.
Regarding (iii), Droux discloses a desalination plant 15 associated with a gas turbine 11 (Fig. 1; [0033]) and a heat recovery steam generator (HRSG) ([0034]). Droux teaches that steam from the HRSG via valve V3 ([0034]) is provided to the desalination plant, forming a condensate which is fed back into a steam circuit ([0035], with the plant mislabeled as 10 rather than 15).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain in view of Yamada by providing (iii) a distillation apparatus that is operable to treat the exhaust steam stream, thereby generating a condensate water stream, combine at a feed water output at least part of the treated water stream and at least part of the condensate water stream, thereby generating a feed water stream, and pass at least part of the feed water stream to a waste heat boiler associated with the at least one engine or turbine, the waste heat boiler being the steam source as taught by Droux because (1) St. Germain teaches that distilled water can be used as a make up water for a steam generator (St. Germain, col. 10, lines 5-8), but does not contemplate a use for condensate that the skilled practitioner would expect to result from transferring energy out of steam to a desalination train (St. Germain, col. 9, lines 53-55), (2) condensed steam obtained by distillation can be used in a water-steam circuit 12 (Droux, [0034], [0035]), thereby conserving water, and (3) since Droux teaches the combining of streams to form a feed water stream for a circuit (Droux, Fig. 1; [0035]), it would have been prima facie obvious to combine a condensate with a treated water stream.
Regarding (iv) and (v), Briesch teaches a gas turbine system in a combined cycle plant ([0005], [0009]). Briesch teaches that the general trend in combined cycle power generation systems where natural gas availability is an issue is toward firing the gas turbine with revaporized liquefied natural gas ([0004]), the revaporization being enabled by an LNG vaporizing heat exchanger 106 (i.e. a gas cleaning and temperature control unit) (Fig. 1; [0030]) which brings the LNG to about 40° F ([0022]), resulting in air for compression that has fewer contaminants ([0010]) (i.e. it is gas cleaning). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain in view of Yamada and Droux by providing (iv) a non-electrical fuel supply comprising a liquid gas supply; and (v) a gas cleaning and temperature control unit to heat liquid gas from the liquid gas supply to a predetermined temperature as taught by Briesch because, where natural gas availability is an issue, a gas turbine can be fired by revaporizing liquefied natural gas using a vaporizing heat exchanger (Briesch, [0004], [0030]), noting that the vaporizing heat exchanger of Briesch meets the functional limitations of the claimed gas cleaning and temperature control unit ([0037]).

Regarding claim 5, St. Germain teaches that a desalination system can comprise parallel trains of multi-stage flash evaporation units (col. 1, lines 33-34; col. 2, lines 6-7).

Regarding claim 6, St. Germain teaches that the steam from the HRSG is directed to desalination trains (col. 9, lines 52-55), which in turn receive make-up water (i.e. feed water) as distilled water (col. 10, lines 5-8).

Regarding claim 8, St. Germain teaches a line to brine rejection wells (Fig. 3) (i.e. a brine output).

Regarding claim 9, St. Germain teaches that the desalinization trains (i.e. at least one distillation apparatus) uses steam heat from heat recovery steam generators (col. 9, lines 49-55) (i.e. exhaust steam stream) to treat the brine (Fig. 3) (i.e. untreated water stream).

Claims 2, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, Droux, and Briesch, as applied to claim 1 above, and in further view of Shapiro et al. (US 2011/0147195 A1, hereinafter "Shapiro"), Conger (US 4,083,781), and Constantz et al. (US 7,754,169 B2, hereinafter “Constantz”).
Regarding claim 2, St. Germain teaches that the gas turbines GT burn natural gas or any other combustible medium that expands (St. Germain, col. 9, lines 26-27), and Briesch teaches an LNG supply (Briesch, [0030]). Yamada teaches a pump that is driven by a gas turbine (Yamada, col. 3, lines 24-35), thereby teaching a gas turbine connected to drive the at least one primary pump through the gear train and clutch, as discussed above. The HRSG of St. Germain can be regarded as a waste heat boiler having the feed water input, as an input is inherent, as is a feed water outlet of a distillation apparatus/desalination train connected to the feed water input of the waste heat boiler to provide the make-up water (St. Germain, col. 10, lines 5-8). St. Germain teaches that the HRSG uses waste heat from a gas turbine exhaust manifold to generate steam for the desalination train (St. Germain, col. 9, lines 50-58), thereby teaching an exhaust gas input to receive exhaust gas from the at least one gas turbine and generate steam from the feed water, the waste heat boiler having a steam output. 
However, St. Germain in view of Yamada, Droux, and Briesch does not explicitly disclose (i) at least one steam turbine, (ii) the at least one steam turbine connected to drive at least one secondary pump, (iii) the at least one steam turbine being connected to the steam output of the waste heat boiler, the at least one steam turbine further having an exhaust steam output, or (iv) the waste heat boiler has an exhaust gas outlet, the exhaust gas outlet being connected to a post-treatment unit, the post-treatment unit comprising a waste water inlet to receive waste water from the water treatment plant, the waste water comprising concentrated brine suitable for receiving dissolved carbon dioxide, and the post-treatment unit being operable to dissolve at least a portion of carbon dioxide from the exhaust gas in the waste water, thereby generating the dissolved carbon dioxide.
Regarding (i), Shapiro discloses a combined-cycle power generation plant and desalination unit (Abstract; Fig. 1) comprising an RO (reverse osmosis) unit 167 (i.e. a water treatment unit) ([0023]) and a desalination unit 103 having an effect 159 (i.e. a distillation apparatus) ([0022]). Shapiro teaches a steam turbine set that is between a gas turbine set and an HRSG ([0008], [0021]; Fig. 1). Shapiro teaches that desalination plants that are integrated with gas turbine power plants invariably utilize both gas and steam turbines in order to extract low-pressure steam for distillation after high-pressure steam is used for electricity generation ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain in view of Yamada, Droux, and Briesch by providing (i) at least one steam turbine as taught by Shapiro because desalination plants that are integrated with gas turbine power plants invariably utilize both gas and steam turbines in order to extract low-pressure steam for distillation after high-pressure steam is used for electricity generation (Shapiro, [0005]).
Regarding (ii), Conger discloses a desalination process system comprising reverse osmosis, evaporation, and brine concentration stages (Abstract). Conger teaches (referencing Fig. 1A) steam turbines 36 and 28 which drive pumps 34 and 26, respectively, which can be regarded as a high-pressure steam turbine and an intermediate pressure steam turbine (col. 4, lines 1-6, 41-50), where the intermediate-pressure pump can be regarded as secondary to the high-pressure pump. Conger teaches that differing pumps can be used for different duties (col. 3, lines 66-68; col. 5, lines 15-18).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada, Droux, Briesch, and Shapiro by connecting a steam turbine to drive at least one secondary pump as taught by Conger because (i) St. Germain teaches pumps to supply brine and to provide the make-up water, so St. Germain teaches a secondary pump (St. Germain, col. 3, lines 48-50; col. 10, lines 5-8), and (ii) pumps that can be used to fulfill different plant duties can be driven by steam turbines operating at differing pressures (Conger, col. 3, lines 66-68; col. 5, lines 15-18).
Regarding (iii), Shapiro further teaches a steam turbine set having a high-pressure part 152 and a low-pressure part 158 which receives steam into a steam header 146 from the HRSG 108, and which passes steam to distillation effect 159 ([0021], [0022]) (i.e. the at least one steam turbine being connected to the steam output of the waste heat boiler, the at least one steam turbine further having an exhaust steam output). 
Regarding (iv), Constantz teaches a method for sequestering carbon dioxide by charging an aqueous solution with carbon dioxide from an industrial process in order to produce a carbonate containing precipitation material (col. 1, lines 43-55). Constantz teaches that the industrially sourced carbon dioxide can originate from waste gas streams which are emitted by the combustion of carbon-based fuels (col. 6, lines 25-31, 55-58), and an aqueous solution that can comprise brine or seawater (col. 2, lines 16-17) into which CO2 is dissolved (col. 11, lines 1-5; col. 17, lines 61-67), the aqueous solution being a desalination plant waste water (col. 9, lines 27-28).  Constantz teaches that this technique reduces the concentrations of pollutants like carbon dioxide in flue gas (col. 8, lines 12-21).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada, Droux, Briesch, Shapiro, and Conger by providing (iv) a waste heat boiler having an exhaust gas outlet, the exhaust gas outlet being connected to a post-treatment unit, the post-treatment unit comprising a waste water inlet to receive waste water from the water treatment plant, the waste water comprising concentrated brine suitable for receiving dissolved carbon dioxide, and the post-treatment unit being operable to dissolve at least a portion of carbon dioxide from the exhaust gas in the waste water, thereby generating the dissolved carbon dioxide as taught by Constantz because (1) St. Germain teaches that the HRSG has a gas turbine exhaust manifold to generate steam for the desalination train (St. Germain, col. 9, lines 50-58), and (2) industrially sourced carbon dioxide originating from waste gas streams can be used to reduce the concentrations of pollutants like carbon dioxide in flue gas (Constantz, col. 6, lines 25-31, 55-58; col. 8, lines 12-21).

Regarding claim 14, St. Germain teaches the treatment of seawater (col. 9, line 17) and an effluent (i.e. wastewater) that comprises brine (col. 11, line 30).

Regarding claim 15, Constantz teaches a discharge outlet of water carrying a carbonate precipitate which results from the dissolving of the carbon dioxide (Fig. 2, 651; col. 11, lines 1-5; col. 37, lines 56-65). 

Regarding claim 17, since Yamada teaches the operation of a pump by a gas turbine (col. 3, lines 24-35), with the turbine listed as an example of a pump-driving means (col. 3, lines 32-34: “etc.”), the use of a steam turbine to drive a pump via a gear box is regarded as the combining of prior art elements according to known methods to yield predictable results, and is therefore lacking in patentable distinctiveness. Regarding the recitation of a “second” gear train and clutch, ordinal identifiers which differ from the prior art are not regarded as conferring patentable significance upon the claims.

Regarding claim 18, Conger teaches pumps 26 and 34 which operate at different pressures (col. 4, lines 1-6, 41-50) and can therefore be inferred to have different power outputs. 

Claims 3, 11, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Bommareddy et al. (US 2011/0108405 A1, hereinafter “Bommareddy”), Yamada, Becker et al. (US 4,581,829, hereinafter “Becker”), O’Beck et al. (US 2002/0006969 A1, hereinafter “O’Beck”), and Constantz, and as evidenced by Shapiro.
Regarding claim 3, St. Germain discloses an apparatus for desalinating water (i.e. a water treatment plant) combined with power generation (Abstract; Fig. 3) comprising two desalination trains (col. 9, lines 54-55), wherein desalination refers to reverse osmosis and distillation (col. 1, lines 33-34; col. 11, line 11) (i.e. at least one water treatment unit and at least one distillation apparatus), each having a stream from brine supply wells (i.e. each having an untreated feed water inlet), a line to product water storage (i.e. a treated feed water outlet), and a line to brine rejection wells (i.e. a brine outlet), a supply pump (col. 3, line 37; col. 7, line 7) (i.e. at least one pumping apparatus).
However, St. Germain does not explicitly disclose (i) a supply of syngas generated from gasification of coal, (ii) a plurality of gas engines each connected to the supply of syngas, each of the pluralty of gas engines configured to drive a pump through a gear train and a clutch, (iii) each of the plurality of gas engines comprises a cooling system to receive cooling water from a cooling water supply and to generate a first waste stream, wherein the cooling system acts as a steam source, (iv) a gas cooling apparatus to cool the supply of syngas, the gas cooling apparatus receiving a gas cooling feed water stream and generating a second waste stream, the gas cooling apparatus comprising at least one heat exchanger, (v) the at least one distillation apparatus is operable to receive the first waste stream and the second waste stream, and to combine the first waste stream and the second waste stream, thereby generating a condensate stream, (vi) a condensate stream that is supplied to at least one of the gas cooling apparatus and the plurality of gas engines, or (vii) that brine is passed from the brine outlet to a further apparatus to dissolve exhaust gases from the plurality of gas engines.
Regarding (i), Bommareddy discloses a process water system for an integrated gasification combined cycle (IGCC) power plant ([0001]-[0002]). Bommareddy teaches a power generation system 36 comprising a gas turbine engine which receives syngas ([0024]) which is generated by coal gasification ([0002]). Bommareddy teaches that a turbine of this design can be used for power generation ([0002], [0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain by providing (i) a supply of syngas generated from gasification of coal as taught by Bommareddy because (i) St. Germain teaches gas turbines that can be regarded as engines, and they can burn any combustible medium that expands, as evidenced by Shapiro (Shapiro, col. 9, lines 26-27) and (ii) syngas produced by gasification of coal can be used to generate power from a gas turbine (Bommareddy, [0002], [0024]). 
Regarding (ii), Yamada teaches a desalination system (col. 1, lines 23-27) which uses a centrifugal pump which is operated by a gas turbine (col. 3, lines 24-35). Yamada teaches that a centrifugal pump can be used in a treatment system as a fluid pressurizing means (col. 1, lines 10-13). By teaching a centrifugal pump that is driven by a gas turbine engine, Yamada teaches a pump that is driven by a gear train and clutch, which are known in the art to be coupled through a gear box (and therefore a gear train and a clutch) in order to reduce the rpm generated by the turbine, as evidenced by Onal (col. 2, lines 40-44; col. 5, line 20).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain in view of Bommareddy by providing (ii) a plurality of gas engines each connected to the supply of syngas, each of the pluralty of gas engines configured to drive a pump through a gear train and a clutch as taught by Yamada because (1) St. Germain teaches that energy from the gas turbines can be used for power generation, including ancillary systems (St. Germain, col. 3, lines 25-31; col. 9, lines 49-55), (2) pumps are needed in such a system (St. Germain, col. 3, lines 36-37), (3) a pump can be operated by a gas turbine (Yamada, col. 1, lines 10-13; col. 3, lines 24-35), (4) high-pressure pumps are known in the art to be needed to supply feed water to the membranes of an RO unit, as evidenced by Liberman ([0002]), and (5) the use of a plurality of engines is regarded as lacking patentable distinctiveness as it is the duplication of parts taught by the prior art, noting that St. Germain teaches the use of plural gas turbines (St. Germain, col. 9, lines 34-35).
Regarding (iii) and (vi), Becker discloses an evaporation system (Fig. 1) for use in an industrial process (col. 1, lines 6-14) having a gas-fueled prime mover (col. 4, lines 6-7, 27-28) in which the evaporation system produces water (col. 2, lines 22-23). Becker teaches a prime mover (i.e. an engine) having a cooling system (i.e. a steam source) which accepts water from a line 35 (i.e. a cooling water supply; a stream that is supplied to a gas engine) and provides low-pressure steam (i.e. an exhaust steam stream from an engine or turbine) via line 31 to a compartment 12 for evaporation (i.e. a distillation apparatus) (col. 4, lines 23-27, 32-35). Becker teaches that one can recover heat from both a cooling system and an exhaust system to give more efficient energy utilization and operating economy (col. 4, lines 29-32).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain in view of Bommareddy and Yamada by providing (iii) each of the plurality of gas engines comprising a cooling system to receive cooling water from a cooling water supply and to generate a first waste stream, wherein the cooling system acts as a steam source, and (vi) a condensate stream that is supplied to at least one of the gas cooling apparatus and the plurality of gas engines as taught by Becker because (1) St. Germain teaches that distilled water (i.e. a condensate stream) should be provided as a make up water to a steam source of a desalinization process (St. Germain, col. 10, lines 5-8), (2) steam heated by a cooling system of a prime mover can directly provide steam to an evaporation/distillation apparatus (Becker, col. 4, lines 23-27, 32-35), and (3) by recovering heat from both a cooling system and an exhaust system, more efficient energy utilization and operating economy can be achieved (Becker, col. 4, lines 29-32). 
Regarding (iv), O’Beck discloses an apparatus that prepares synthesis gas and treats water (Abstract; Fig. 2). O’Beck teaches an embodiment (Fig. 2) in which synthesis gas in conduit 118 ([0030]) is delivered to subsystem 104 for cooling (i.e. a gas cooling apparatus) by boiler feed water (i.e. a gas cooling feed water) supplied through conduit 117 to produce medium pressure steam (i.e. a second waste stream) which, after passing through turbine 132, is directed to heat exchanger 136 to preheat contaminated water using conduits 134 and 144 ([0031]), the preheated contaminated water entering the first stage of a heat recovery portion 174 ([0035]) of desalination subsystem 108 ([0034]). O’Beck teaches that heat generated in the preparing of synthesis gas can be used to provide thermal energy for the treatment of water ([0011]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Bommareddy, Yamada, and Becker by providing (iv) a gas cooling apparatus to cool the supply of syngas, the gas cooling apparatus receiving a gas cooling feed water stream and generating a second waste stream, the gas cooling apparatus comprising at least one heat exchanger as taught by O’Beck because (1) the system of St. Germain in view of Bommareddy, Yamada, and Becker comprises ancillary systems (St. Germain, col. 9, line 55) which would have been interpreted by the skilled practitioner to include pumps, and product water was taught to require pumping for transport (St. Germain, col. 10, line 6), and (2) a heat exchanger can use a steam stream from a boiler feed water to preheat a contaminated water, thereby using thermal energy generated from the preparing of syngas for the treatment of water (O’Beck, [0011], [0031]). 
Regarding (v), since St. Germain teaches a desalination train which receives two flows of steam, a distillation apparatus that is operable to receive two steam streams to generate a feed water stream is regarded as the application of a known technique to a known device and is therefore lacking in patentable distinctiveness.
Regarding (vii), Constantz teaches a method for sequestering carbon dioxide by charging an aqueous solution with carbon dioxide from an industrial process in order to produce a carbonate containing precipitation material (col. 1, lines 43-55). Constantz teaches that the industrially sourced carbon dioxide can originate from waste gas streams which are emitted by the combustion of carbon-based fuels (col. 6, lines 25-31, 55-58), and an aqueous solution that can comprise brine or seawater (col. 2, lines 16-17) into which CO2 is dissolved (col. 11, lines 1-5; col. 17, lines 61-67), the aqueous solution being a desalination plant waste water (col. 9, lines 27-28).  Constantz teaches that this technique reduces the concentrations of pollutants like carbon dioxide in flue gas (col. 8, lines 12-21).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Bommareddy, Yamada, Becker and O’Beck by (vii) configuring the plant such that brine is passed from the brine outlet to a further apparatus to dissolve exhaust gases from the plurality of gas engines as taught by Constantz because (1) St. Germain teaches that the HRSG has a gas turbine exhaust manifold to generate steam for the desalination train (St. Germain, col. 9, lines 50-58), and (2) industrially sourced carbon dioxide originating from waste gas streams can be used to reduce the concentrations of pollutants like carbon dioxide in flue gas (Constantz, col. 6, lines 25-31, 55-58; col. 8, lines 12-21).

Regarding claim 11, Constantz teaches the treatment of flue gases from combustion (col. 6, lines 27-28), so the providing of gas engines with outlets for exhaust would have been obvious, as would be the providing of a device (i.e. a post-treatment unit) for the contacting of the aqueous solution and the waste gas carrying carbon dioxide to be dissolved or absorbed (Constantz, col. 23, lines 16-29).

Regarding claim 34, St. Germain teaches heat recovery steam generators (“HRSG”) which convert the energy of the exhaust from the turbines to steam energy for the desalination trains (col. 9, lines 52-55), so the providing of a waste heat boiler to recover heat energy from the exhaust gases would have been prima facie obvious in the embodiment taught by St. Germain in view of Bommareddy, Yamada, Becker, O’Beck, and Constantz, noting that the combining of methods of steam generation taught by the prior art is regarded as lacking in patentable significance in the absence of a showing of unexpected results. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, Droux, and Briesch, as applied to claim 1 above, and in further view of Shapiro and Bruckner et al. (US 5,887,418).
St. Germain in view of Yamada, Droux, and Briesch does not explicitly disclose (i) a non-electrical fuel supply which comprises coal and a steam source which comprises a coal-fired boiler, (ii) at least one engine or turbine comprises at least one steam turbine, and (iii) a waste steam stream that comprises steam from the at least one steam turbine.
Regarding (ii), Shapiro discloses a combined-cycle power generation plant and desalination unit (Abstract; Fig. 1) comprising an RO (reverse osmosis) unit 167 (i.e. a water treatment unit) ([0023]) and a desalination unit 103 having an effect 159 (i.e. a distillation apparatus) ([0022]). Shapiro teaches a steam turbine set that is between a gas turbine set and an HRSG ([0008], [0021]; Fig. 1). Shapiro teaches that desalination plants that are integrated with gas turbine power plants invariably utilize both gas and steam turbines in order to extract low-pressure steam for distillation after high-pressure steam is used for electricity generation ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain in view of Yamada, Droux, and Briesch by providing (ii) at least one engine or turbine comprises at least one steam turbine as taught by Shapiro because desalination plants that are integrated with gas turbine power plants invariably utilize both gas and steam turbines in order to extract low-pressure steam for distillation after high-pressure steam is used for electricity generation (Shapiro, [0005]).
Regarding (i), Bruckner discloses a method of operating a gas-turbine and a steam-turbine plant (Abstract). Bruckner teaches the use of a fired steam generator which uses coal as a fuel (col. 3, lines 49-51; col. 5, lines 11-15). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada, Droux, Briesch, and Shapiro by providing (i) a non-electrical fuel supply which comprises coal and a steam source which comprises a coal-fired boiler as taught by Bruckner because (1) Bruckner teaches that a fired steam generator can use a wide range of fuels advantageously, including coal (col. 3, lines 49-51) and (2) there may be scenarios in which coal is a preferred fuel for the skilled artisan (i.e. because of cost, availability, etc.).
Regarding (iii), Shapiro further teaches a steam turbine set having a high-pressure part 152 and a low-pressure part 158 which receives steam into a steam header 146 from the HRSG 108, and which passes steam to distillation effect 159 ([0021], [0022]) through a conduit (i.e. a waste steam stream that comprises steam from the at least one steam turbine).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, Droux, Briesch, Shapiro, and Bruckner, as applied to claim 4 above, and in further view of Constantz.
Bruckner teaches that the fired steam generator 14 burns a fossil fuel B such as coal to generate a flue gas R (col. 6, lines 15, 27-34) (i.e. a coal-fired boiler has an exhaust gas outlet). However, St. Germain in view of Yamada, Droux, Briesch, Shapiro, and Bruckner does not explicitly disclose an exhaust gas outlet that is connected to a post-treatment unit, wherein at least a proportion of carbon dioxide in the exhaust gas is dissolved in water.
Constantz teaches a method for sequestering carbon dioxide by charging an aqueous solution with carbon dioxide from an industrial process in order to produce a carbonate containing precipitation material (col. 1, lines 43-55). Constantz teaches that the industrially sourced carbon dioxide can originate from waste gas streams which are emitted by the combustion of carbon-based fuels (col. 6, lines 25-31, 55-58), and an aqueous solution that can comprise brine or seawater (col. 2, lines 16-17) into which CO2 is dissolved (col. 11, lines 1-5; col. 17, lines 61-67), the aqueous solution being a desalination plant waste water (col. 9, lines 27-28).  Constantz teaches that this technique reduces the concentrations of pollutants like carbon dioxide in flue gas (col. 8, lines 12-21).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada, Droux, Briesch, Shapiro, and Bruckner by connecting an exhaust gas outlet to a post-treatment unit, wherein at least a proportion of carbon dioxide in the exhaust gas is dissolved in water as taught by Constantz because (1) St. Germain teaches that the HRSG has a gas turbine exhaust manifold to generate steam for the desalination train (St. Germain, col. 9, lines 50-58), and (2) industrially sourced carbon dioxide originating from waste gas streams can be used to reduce the concentrations of pollutants like carbon dioxide in flue gas (Constantz, col. 6, lines 25-31, 55-58; col. 8, lines 12-21).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, Droux, and Briesch, as applied to claim 1 above, and in further view of Gianfranco (US 2007/0163932 A1).
St. Germain in view of Yamada, Droux, and Briesch does not explicitly disclose an engine or turbine which drives two or more primary pumps.
Gianfranco discloses a desalination system which is driven by an internal combustion engine (Abstract). Gianfranco teaches two pumps 17 and 33 which are operated by the engine (Abstract; [0045]). Gianfranco teaches that this arrangement combines the operation of the pumps ([0093]) and ensures the uniform operation of the second pump, even when there is a variation in the number of revolutions of the engine (Abstract, [0094]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada, Droux, and Briesch by providing an engine or turbine which drives two or more primary pumps as taught by Gianfranco because this arrangement ensures the uniform operation of the second pump, even when there is a variation in the number of revolutions of the engine (Gianfranco, Abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, Droux, and Briesch, as applied to claim 1 above, and in further view of Shapiro.
St. Germain in view of Yamada, Droux, and Briesch does not explicitly disclose a plurality of steam turbines.
Shapiro discloses a combined-cycle power generation plant and desalination unit (Abstract; Fig. 1) comprising an RO (reverse osmosis) unit 167 (i.e. a water treatment unit) ([0023]) and a desalination unit 103 having an effect 159 (i.e. a distillation apparatus) ([0022]). Shapiro teaches a steam turbine set that is between a gas turbine set and an HRSG ([0008], [0021]; Fig. 1), wherein the steam turbine set has a high-pressure part 152 and a low-pressure part 158 ([0021]). Shapiro teaches that by having a high-pressure steam turbine and a low-pressure steam turbine, electricity can be generated while low-pressure steam is used for distillation ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada, Droux, and Briesch by providing a plurality of steam turbines as taught by Shapiro because with this configuration, electricity can be generated while low-pressure steam is used for distillation (Shapiro, [0005]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, and Droux, and as evidenced by Onal and Liberman.
St. Germain discloses an apparatus for desalinating water (i.e. a water treatment plant) combined with power generation (Abstract; Fig. 3) comprising two desalination trains (col. 9, lines 54-55; noting that reference characters are missing in the figure), each having a stream from brine supply wells (i.e. an untreated water feed inlet), a line to product water storage (i.e. a treated feed water outlet), and a line to brine rejection wells (i.e. a brine outlet), wherein desalination refers to reverse osmosis and distillation (col. 1, lines 33-34; col. 11, line 11) (i.e. at least one water treatment unit and at least one distillation apparatus), a supply pump (col. 3, line 37; col. 7, line 7) (i.e. at least one pumping apparatus), gas turbines GT (col. 9, lines 26-29) (i.e. a non-electrical fuel supply; at least one engine or turbine connected to the fuel supply), heat recovery steam generators HRSG which convert the energy of the exhaust from the turbines to steam energy for the desalination trains (col. 9, lines 52-55) which receive make-up water as distilled water (col. 10, lines 5-8), where the distilled water is regarded as a feed water and an output for the distilled water and a connection to the HRSG are inherent (i.e. the at least one engine or turbine comprising a steam source comprising a feed water input; an exhaust steam stream generated from the steam source of the at least one engine or turbine, the exhaust steam stream being connected to the at least one distillation apparatus). St. Germain teaches that the desalination train receives a brine (i.e. an untreated water stream) (Fig. 3, from brine supply wells) to treat the brine to generate the make-up water (col. 10, lines 5-8) (i.e. to generate at least a part of a feed water stream to be fed back into the at least one distillation apparatus). 
However, St. Germain does not explicitly disclose (i) at least one pumping apparatus comprising a non-electrical fuel supply, the at least one engine or turbine connected to drive at least one primary pump through a gear train and clutch, (ii) at least one distillation apparatus operable to treat at least a part of the untreated water stream to generate at least a part of a feed water stream to be fed back into the at least one distillation apparatus, (iii) at least one pumping apparatus that pressurizes the at least one water treatment unit, or (iv) a heating unit located before the at least one distillation apparatus, the heating unit configured to heat the untreated water stream before the at least one distillation apparatus receives the untreated water stream.
Regarding (i), Yamada teaches a desalination system (col. 1, lines 23-27) which uses a centrifugal pump which is operated by a gas turbine (col. 3, lines 24-35). Yamada teaches that a centrifugal pump can be used in a treatment system as a fluid pressurizing means (col. 1, lines 10-13). By teaching a centrifugal pump that is driven by a gas turbine engine, Yamada teaches a pump that is driven by a gear train and clutch, which are known in the art to be coupled through a gear box (and therefore a gear train and a clutch) in order to reduce the rpm generated by the turbine, as evidenced by Onal (col. 2, lines 40-44; col. 5, line 20).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain by providing (i) at least one pumping apparatus comprising a non-electrical fuel supply, the at least one engine or turbine connected to drive at least one primary pump through a gear train and clutch as taught by Yamada because (1) St. Germain teaches that energy from the gas turbines can be used for power generation, including ancillary systems (St. Germain, col. 3, lines 25-31; col. 9, lines 49-55), (2) pumps are needed in such a system (St. Germain, col. 3, lines 36-37), (3) a pump can be operated by a gas turbine (Yamada, col. 1, lines 10-13; col. 3, lines 24-35), and (4) high-pressure pumps are known in the art to be needed to supply feed water to the membranes of an RO unit, as evidenced by Liberman ([0002]).
Regarding (ii), Droux discloses a desalination plant 15 associated with a gas turbine 11 (Fig. 1; [0033]) and a heat recovery steam generator (HRSG) ([0034]). Droux teaches that steam from the HRSG via valve V3 ([0034]) is provided to the desalination (i.e. distillation: [0043]) plant, forming a condensate which is fed back into a steam circuit ([0035], with the plant mislabeled as 10 rather than 15).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain in view of Yamada by providing (ii) at least one distillation apparatus operable to treat at least a part of the untreated water stream to generate at least a part of a feed water stream to be fed back into the at least one distillation apparatus as taught by Droux because (1) St. Germain teaches that distilled water can be used as a make up water for a steam generator (St. Germain, col. 10, lines 5-8), but does not contemplate a use for condensate that the skilled practitioner would expect to result from transferring energy out of steam to a desalination train (St. Germain, col. 9, lines 53-55), and (2) condensed steam obtained by distillation can be used in a water-steam circuit 12 (Droux, [0034], [0035]), thereby conserving water.
It is noted that the limitations of “to generate at least a part of a feed water stream to be fed back into the at least one distillation apparatus” is interpreted to refer to the steam cycle shown in Fig. 1 and discussed at [0043]), so that condensed steam that is returned to a steam source to generate steam after it is used for distillation can be regarded as fed back upon its return to the distillation apparatus as steam.
Regarding (iii), high-pressure pumps are known in the art to be needed to supply feed water to the membranes of an RO unit, as evidenced by Liberman ([0002]), and a pump can be operated by a gas turbine (Yamada, col. 1, lines 10-13; col. 3, lines 24-35), so the use of a pumping apparatus to pressurize the RO unit in the embodiment taught by St. Germain in view of Yamada and Droux would have been prima facie obvious.
Regarding (iv), in another embodiment (Fig. 2), St. Germain teaches the use of a brine heater 42 since it is preferable to heat the water to be treated to a desired temperature of a desalinization train (col. 6, lines 55-61).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain in view of Yamada and Droux by providing (iv) a heating unit located before the at least one distillation apparatus, the heating unit configured to heat the untreated water stream before the at least one distillation apparatus receives the untreated water stream as taught by St. Germain because the use of a brine heater 42 is preferable to heat the water to be treated to a desired temperature of a desalinization train (St. Germain, col. 6, lines 55-61).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, and Droux as applied to claim 29 above, and further in view of Bommareddy, Becker, and O’Beck, and as evidenced by Agrawal (US 2009/0152209 A1).
Regarding claim 30, St. Germain in view of Yamada, and Droux does not explicitly disclose (i) a non-electrical fuel supply that comprises syngas generated by gasification of coal at a coal gasification plant, (ii) at least one cooling system associated with the at least one engine or turbine, the at least one cooling system operable to act as an additional steam source and to generate a first additional steam stream, (iii) a gas cleaning and cooling apparatus operable to receive both the syngas and a cooling water stream, the cooling water stream comprising condensate supplied from the at least one distillation apparatus, or (iv) a gas cleaning and cooling apparatus is further operable to supply a second additional steam stream to the at least one distillation apparatus, and wherein the first additional steam stream is combined with the second additional steam stream.
Regarding (i), Bommareddy discloses a process water system for an integrated gasification combined cycle (IGCC) power plant ([0001]-[0002]). Bommareddy teaches a power generation system 36 comprising a gas turbine engine which receives syngas ([0024]) which is generated by coal gasification ([0002]). Bommareddy teaches that a turbine of this design can be used for power generation ([0002], [0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada and Shapiro by providing (i) a non-electrical fuel supply that comprises syngas generated by gasification of coal at a coal gasification plant as taught by Bommareddy because (i) St. Germain teaches gas turbines that can be regarded as engines, and they can burn any combustible medium that expands (Shapiro, col. 9, lines 26-27) and (ii) syngas produced by gasification of coal can be used to generate power from a gas turbine (Bommareddy, [0002], [0024]).
Regarding (ii), Becker discloses an evaporation system (Fig. 1) for use in an industrial process (col. 1, lines 6-14) having a gas-fueled prime mover (col. 4, lines 6-7, 27-28) in which the evaporation system produces water (col. 2, lines 22-23). Becker teaches a prime mover (i.e. an engine) having a cooling system (i.e. a cooling system and steam source) which accepts water from a line 35 and provides low-pressure steam via line 31 to a compartment 12 for evaporation (i.e. a distillation apparatus) (col. 4, lines 23-27, 32-35). Becker teaches that one can recover heat from both a cooling system and an exhaust system to give more efficient energy utilization and operating economy (col. 4, lines 29-32).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of St. Germain in view of Yamada, Droux, and Bommareddy by providing (ii) at least one cooling system associated with the at least one engine or turbine, the at least one cooling system operable to act as an additional steam source and to generate a first additional steam stream as taught by Becker because (1) steam heated by a cooling system of a prime mover can directly provide steam to an evaporation/distillation apparatus (Becker, col. 4, lines 23-27, 32-35), (2) by recovering heat from both a cooling system and an exhaust system, more efficient energy utilization and operating economy can be achieved (Becker, col. 4, lines 29-32), and (3) the providing of steam as an additional steam in the context of the system taught by modified St. Germain would have been obvious since St. Germain provides steam by an HRSG.
Regarding (iii), O’Beck discloses an apparatus that prepares synthesis gas and treats water (Abstract; Fig. 2). O’Beck teaches an embodiment (Fig. 1) in which a water treatment or desalination subsystem 16 delivers boiler feed water to a synthesis subsystem 14 for gas cooling ([0023], [0024], [0025]) (i.e. receive both the syngas and a cooling water stream), wherein the cooling of syngas is known in the art to often entail direct contact cooling which entrains contaminants, as evidenced by Agrawal ([0006]), so that the synthesis substation would be recognized by the skilled practitioner to be a gas cleaning and cooling apparatus. In another embodiment, O’Beck teaches that the desalination subsystem produces a purified water that can be regarded as a condensate since the desalination subsystem carries out distillation ([0028]; [0035]: “condensed,” noting condenser tubes 489 in Fig. 4A), and in another embodiment (last figure), O’Beck makes clear that the desalination subsystem 608 supplies desalinate or purified water by lines 632, 633, 616 to the syngas subsystem 602 ([0050]) for cooling ([0046]), thereby teaching a cooling water stream comprising condensate supplied from a distillation apparatus. O’Beck further teaches that steam from the syngas subsystem can be used for desalination via line 618 ([0046], [0050]) (i.e. the gas cleaning and cooling apparatus operable to generate a steam stream and to supply the steam stream to a distillation apparatus). O’Beck teaches that heat generated in the preparing of synthesis gas can be used to provide thermal energy for the treatment of water ([0011]), and that desalinate can be used as a make-up water for other parts of a system ([0036]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada, Droux, Bommareddy, and Becker by providing (iii) a gas cleaning and cooling apparatus operable to receive both the syngas and a cooling water stream, the cooling water stream comprising condensate supplied from the at least one distillation apparatus as taught by O’Beck because heat generated in the preparing of synthesis gas can be used to provide thermal energy for the treatment of water (O’Beck, [0011]), and that desalinate can be used as a make-up water for other parts of a system (O’Beck, [0036]).
Regarding (iv), since O’Beck teaches the combining of steam streams from various sources to be fed to a desalination subsystem (e.g. Fig. 1, lines 20, 34, 42, 26), the use of additional steam streams that are combined and fed to a distillation apparatus is regarded as prima facie obvious as matter of routine plant design.

Regarding claim 31, as discussed above, since O’Beck teaches a desalination subsystem that produces a purified water that is a condensate ([0035]: “condensed”) which is fed to the synthesis subsystem for cooling (e.g. [0050]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, Droux, Briesch, Shapiro, Conger, and Constantz, as applied to claim 2 above, and further in view of Aradóttir et al. (2011, CarbFix: a CCS pilot project imitating and accelerating natural CO2 sequestration, Greenhouse Gases: Science and Technology, 1(2), 105-118, hereinafter “Aradóttir”), and as evidenced by Kaszuba et al. (2009, Geochemical impacts of sequestering carbon dioxide in brine formations, Carbon sequestration and its role in the global carbon cycle, 183, 239-248, hereinafter “Kaszuba”).
St. Germain in view of Yamada, Droux, Briesch, Shapiro, Conger, and Constantz does not explicitly disclose that the concentrated brine is at a pressure of 70 bar at 250° C.
Aradóttir discloses a method for separating and sequestering CO2 sourced from a power plant as a single phase fluid (p. 111, col. 1, “The pilot”). Aradóttir teaches the dissolving of CO2 in water before it is dispersed in a basaltic geological formation (p. 106, col. 2, “The basic”). Aradóttir teaches that this method uses co-injected water to divert CO2 further downward so that CO2 is safely stored for long-term sequestration (p. 108, col. 2, “CarbFix”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada, Droux, Briesch, Shapiro, Conger, and Constantz by providing concentrated brine that is at a pressure of roughly 70 bar at 250° C as taught by Aradóttir because (1) by co-injecting water and CO2, CO2 can be safely stored for long-term sequestration (Aradóttir, p. 108, col. 2, “CarbFix”), (2) sites where CO2 is injected were known to have pressures of up to several tens of MPa (where 10 bar equals 1 MPa) and temperatures as high as 200° C, as evidenced by Kaszuba (p. 2, first para.), with one-phase conditions existing at higher temperatures and pressures for saline fluids, as evidenced by Kaszuba (p. 3, first para.), and (3) given the known variability of temperatures and pressures in formations for injecting CO2, the optimization of temperature and pressure to 250° C and 70 bar where appropriate would have been a matter of routine optimization and therefore lacking in patentable distinctiveness.
It is noted that both Constantz and Aradóttir teach methods of storing carbon dioxide from power plants (Constantz, col. 2, line 3; Aradóttir, Abstract).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, Droux, Briesch, Shapiro, Conger, and Constantz, as applied to claim 2 above, and further in view of Kemp (US 8,088,257 B2).
St. Germain in view of Yamada, Droux, Briesch, Shapiro, Conger, and Constantz does not explicitly disclose that the waste water is discharged into a sea.
Kemp discloses a distillation system (Abstract) (i.e. a distillation apparatus). Kemp teaches that excess water that has not evaporated (i.e. waste water) may be purged back to an ocean or another appropriate location (col. 11, lines 7-12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada, Droux, Briesch, Shapiro, Conger, and Constantz by providing a configuration in which waste water is discharge to a sea as taught by Kemp because an ocean or sea is an appropriate location for the purging of concentrated saltwater (Kemp, col. 11, lines 7-12).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Bommareddy, Yamada, Becker, O’Beck, and Constantz, as applied to claim 3 above, and further in view of Shapiro.
Regarding claim 35, St. Germain teaches a plurality of gas turbines for generating steam (col. 9, lines 49-55), so the providing of a plurality of gas engines would have been prima facie obvious in view of St. Germain in view of Bommareddy, Yamada, Becker, O’Beck, and Constantz. However, St. Germain in view of Bommareddy, Yamada, Becker, O’Beck, and Constantz does not explicitly disclose a plurality of steam turbines driven by the plurality of gas engines.
Shapiro discloses a combined-cycle power generation plant and desalination unit (Abstract; Fig. 1) comprising an RO (reverse osmosis) unit 167 (i.e. a water treatment unit) ([0023]) and a desalination unit 103 having an effect 159 (i.e. a distillation apparatus) ([0022]). Shapiro teaches a steam turbine set that is between a gas turbine set and an HRSG ([0008], [0021]; Fig. 1), wherein the steam turbine set has a high-pressure part 152 and a low-pressure part 158 ([0021]). Shapiro teaches that by having a high-pressure steam turbine and a low-pressure steam turbine, electricity can be generated while low-pressure steam is used for distillation ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Bommareddy, Yamada, Becker, O’Beck, and Constantz by providing a plurality of steam turbines driven by the plurality of gas engines as taught by Shapiro because (1) the use of a plurality of gas engines would have been an obvious configuration for generating steam (St. Germain, col. 9, lines 49-55), as the skilled practitioner would have found the scaling up of a plant by the addition of engines to be a matter of ordinary practice, and (2) by using high-and low-pressure turbines, electricity can be generated while low-pressure steam is used for distillation (Shapiro, [0005]).

Regarding claim 36, St. Germain in view of Bommareddy, Yamada, Becker, O’Beck, Constantz, and Shapiro does not explicitly disclose that waste heat from the at least one distillation apparatus is used to warm an untreated water stream supplied to the at least one water treatment unit.
Shapiro teaches a product water condenser 168 that is associated with an effect 159 of a desalination unit 103 (i.e. a distillation apparatus) which preheats salinous water (i.e. an untreated water stream) as it is directed to an RO (reverse osmosis) unit 167 (i.e. a water treatment unit) (Fig. 1; [0023]). A condenser configured as a preheater for an RO unit improves the performance of the RO unit while generating a distilled product water 162 ([0023]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Bommareddy, Yamada, Becker, O’Beck, Constantz, and Shapiro by providing a configuration whereby waste heat from the at least one distillation apparatus is used to warm an untreated water stream supplied to the at least one water treatment unit as taught by Shapiro because  improves the performance of the water treatment unit while generating a distilled product water from the distillation apparatus (Shapiro, [0023]).

Claims 37-38 rejected under 35 U.S.C. 103 as being unpatentable over St. Germain in view of Yamada, and Droux as applied to claim 29 above, and further in view of Constantz.
Regarding claim 37, St. Germain in view of Yamada, and Droux does not explicitly disclose a post-treatment unit that receives exhaust gas from the at least one engine or turbine, wherein the exhaust gas comprises carbon dioxide, and wherein the post-treatment unit is configured to dissolve at least a portion of the carbon dioxide into a waste water stream. 
Constantz teaches a method for sequestering carbon dioxide by charging an aqueous solution with carbon dioxide from an industrial process in order to produce a carbonate containing precipitation material (col. 1, lines 43-55). Constantz teaches that the industrially sourced carbon dioxide can originate from waste gas streams which are emitted by the combustion of carbon-based fuels (col. 6, lines 25-31, 55-58), and that the aqueous solution can comprise brine or seawater (col. 2, lines 16-17) into which CO2 is dissolved (col. 11, lines 1-5; col. 17, lines 61-67), the aqueous solution being a desalination plant waste water (col. 9, lines 27-28).  Constantz teaches that this technique reduces the concentrations of pollutants like carbon dioxide in flue gas (col. 8, lines 12-21), and that the dissolving can occur in a device (i.e. a post-treatment unit) for the contacting of the aqueous solution and the waste gas carrying carbon dioxide to be dissolved or absorbed (Constantz, col. 23, lines 16-29). Constantz teaches that this configuration reduces the concentrations of pollutants like carbon dioxide in flue gas (col. 6, lines 25-31, 55-58; col. 8, lines 12-21). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of St. Germain in view of Yamada and Shapiro by providing a post-treatment unit that receives exhaust gas from the at least one engine or turbine, wherein the exhaust gas comprises carbon dioxide, and wherein the post-treatment unit is configured to dissolve at least a portion of the carbon dioxide into a waste water stream as taught by Constantz because industrially sourced carbon dioxide originating from waste gas streams can be used to reduce the concentrations of pollutants like carbon dioxide in flue gas (Constantz, col. 6, lines 25-31, 55-58; col. 8, lines 12-21).

Regarding claim 38, Constantz teaches that the flue gas being treated is maintained at a temperature above the dew point (e.g. 125° C.) in order to avoid condensation and related complications. The maintaining implicitly teaches a unit that controls the temperature of the flue gas, so that the use of a gas control unit configured to control a temperature of the exhaust gas would have been prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772